
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1.5



CELSION CORPORATION
2007 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT


        THIS STOCK AGREEMENT (this "Agreement") is made and entered into as of
the    day of                        , by and between CELSION CORPORATION (the
"Corporation"), a Delaware corporation, and                                    ,
an individual employed by or performing services for the Corporation
("Grantee").


ARTICLE 1
GRANT OF OPTION


        Section 1.1 Grant of Restricted Stock.    Subject to the provisions of
this Agreement, and pursuant to the provisions of the Celsion Corporation 2004
Stock Incentive Plan (the "Plan"), the Corporation hereby grants to Grantee, as
of the Grant Date specified in Attachment A, a Restricted Stock (the "Grant") of
the type stated in Attachment A to require all or any part of the number and
class of shares of Common Stock set forth on Attachment A ("Shares").


ARTICLE 2
VESTING


        Section 2.1 Vesting Schedule.    Subject to earlier termination or
acceleration in accordance with the remaining provisions of this Agreement, the
Plan or otherwise, the Grant will vest on the dates (each, a "Vesting Date"),
and with respect to the number of Shares, specified in Attachment A, provided
that the Shares subject to vesting on a particular Vesting Date shall so vest
only if Grantee shall have been in the continuous employ of or affiliation (as a
consultant or director) with the Corporation from the Grant Date through such
Vesting Date.

        Section 2.2 Acceleration Upon Change of Control.    Notwithstanding any
language to the contrary contained herein, if this Agreement is in effect at the
time of the occurrence of a "Change of Control" event, all Grant granted
hereunder not then vested shall automatically fully vest and become immediately
exercisable simultaneously with the occurrence of such Change of Control event.
For purposes of this Agreement, "Change of Control" event, means (A) if any
Person, or combination of Persons (as hereinafter defined), or any affiliate of
any of the above, is or becomes the "beneficial owner" (as defined in Rule 13d-3
promulgated under the Securities Exchange Act of 1934) directly or indirectly,
of securities of the Corporation representing twenty-five percent (25%) or more
of the total number of outstanding shares of common stock of the Corporation;
(B) if individuals who, on the date of this Agreement, constitute the Board (the
"Incumbent Directors") cease, for any reason, to constitute at least a majority
thereof,

--------------------------------------------------------------------------------



provided that any new director whose election was approved by a vote of at least
seventy-five percent (75%) of the Incumbent Directors (or directors theretofore
approved by the Incumbent Directors) shall be treated as an Incumbent Director;
or (C) the Corporation sells substantially all of its assets to a purchaser
other than a subsidiary. For purposes hereof, "person" shall mean any
individual, partnership, joint venture, association, trust, or other entity,
including a "group" deemed to be so for purposes of Section 3(d)(3) of the
Securities Exchange Act of 1934.


ARTICLE 3
TERMINATION OF EMPLOYMENT


        Section 3.1 Unvested Portion.    Subject to earlier termination in
accordance with the remaining provisions of this Agreement, the Plan or
otherwise, the unvested portion of the Grant shall terminate upon termination of
Grantee's employment by or affiliation (as a consultant or director) with the
Corporation for any reason.


ARTICLE 4
MISCELLANEOUS


        Section 4.1 Non-Guarantee of Employment.    Nothing in the Plan or this
Agreement shall be construed as an employment, consulting or similar services
contract between the Corporation (or an affiliate) and Grantee, or as a
contractual right of Grantee to continue as an employee or, consultant to the
Corporation (or an affiliate) or in any similar capacity, or as a limitation of
the right of the Corporation (or an affiliate) to discharge Grantee at any time.

        Section 4.2 No Rights of Stockholder.    Grantee (or, in the case of
death or disability, Grantee's Representative or Guardian) shall not have any of
the rights of a stockholder with respect to the Shares that may be issued upon
the exercise of the Grant until such Shares have been fully paid for and duly
issued thereto upon the due exercise of the Grant.

        Section 4.3 Withholding of Taxes.    The Corporation or any affiliate
shall have the right to deduct from any compensation or any other payment of any
kind (including withholding the issuance of Shares) due Grantee the amount of
any federal, state or local taxes required by law to be withheld as the result
of the vesting of the Grant or the disposition (as that term is defined in
§424(c) of the Code) of Shares acquired pursuant to the vesting of the Grant. In
lieu of such deduction, the Committee may require Grantee to make a cash payment
to the Corporation or an affiliate equal to the amount required to be withheld.
If Grantee does not make such payment when requested, the Corporation may refuse
to issue any certificate for Shares until such time, if any, as arrangements
satisfactory to the Committee for such payment have been made.

        Section 4.4 Agreement Subject to Charter and Bylaws.    This Agreement
is subject to the Charter and Bylaws of the Corporation, and any applicable
Federal or state laws, rules or regulations, including without limitation, the
laws, rules, and regulations of the State of Delaware.

2

--------------------------------------------------------------------------------



        Section 4.5 Gender and Number.    Except as the context otherwise
requires, terms used herein in the singular shall extend to and include the
plural, terms used in the plural shall extend to and include the singular and
works used in either gender or the neuter shall extend to and include each other
gender or be neutral.

        Section 4.6 Headings.    Captions to and headings of the various
provisions hereof are solely for the convenience of the parties, are not a part
of this agreement, and shall not be used for the interpretation of or
determination of the validity of this Agreement or any term or provision hereof.

        Section 4.7 Notices.    All notices and other communications made or
given pursuant to the Agreement shall be in writing and shall be sufficiently
made or given if hand delivered, sent by courier or reputable overnight delivery
company, transmitted by facsimile, e-mail or other electronic means (provided
that the party giving such notice or effecting such communication receives
confirmation of transmittal thereof), or mailed by certified mail, addressed to
Grantee at the address or facsimile number contained in the records of the
Corporation, or addressed to the Committee, care of the Corporation for the
attention of its Secretary at its principal office. Any notice or other
communication shall be deemed given on the date of actual delivery, if hand
delivered, on the business day next succeeding the date of dispatch, if sent by
courier or delivery company or if transmitted by facsimile, e-mail or similar
electronic means, and on the third business day following dispatch if mailed.

        Section 4.8 Entire Agreement; Modification.    The Agreement, including
Attachments A and B hereto, which are incorporated herein by reference and made
a part hereof, together with the Plan and any other agreement that makes
reference hereto or to the Plan contains the entire agreement between the
parties with respect to the subject matter contained herein and may not be
modified, except as provided in the Plan or in a written document signed by each
of the parties hereto.

        Section 4.9 Conformity with Plan.    This Agreement is intended to
conform in all respects with, and is subject to all applicable provisions of,
the Plan, which is incorporated herein by reference. Unless stated otherwise
herein, capitalized terms in this Agreement shall have the same meaning as
defined in the Plan. Inconsistencies between this Agreement and the Plan shall
be resolved in accordance with the terms of the Plan. In the event of any
ambiguity in the Agreement or any matters as to which the Agreement is silent,
the Plan shall govern including, without limitation, the provisions thereof
pursuant to which the Committee has the power, among others, to (i) interpret
the Plan and Grant Agreements related thereto, (ii) prescribe, amend and rescind
rules and regulations relating to the Plan, and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.
The Grantee acknowledges by signing this Agreement that he or she has received
and reviewed a copy of the Plan.

        IN WITNESS WHEREOF, the parties have executed the Agreement as of the
date first above written.

ATTEST:   CELSION CORPORATION
  

--------------------------------------------------------------------------------


 
By:
  

--------------------------------------------------------------------------------


 
(SEAL) Name:     Name: Michael H. Tardugno     Title:     Title: President and
Chief Executive Officer    
WITNESS:
 
GRANTEE
 
 
 
 
 
 
    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

  (SEAL)       Name:   

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------






ATTACHMENT A



Grantee:
 
 
Type of Grant:
 
 
Grant Date:
 
 
Number and Class of Shares:
 
 
Vesting Schedule:
 
 
The Option shall become vested and exercisable with respect to:
 
 
                                        of the shares subject to Grant on
 
 
                                        of the shares subject to Grant on
 
 
                                        of the shares subject to Grant on
 
 

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1.5



CELSION CORPORATION 2007 STOCK INCENTIVE PLAN RESTRICTED STOCK AGREEMENT
ARTICLE 1 GRANT OF OPTION
ARTICLE 2 VESTING
ARTICLE 3 TERMINATION OF EMPLOYMENT
ARTICLE 4 MISCELLANEOUS
ATTACHMENT A
